Defendant was convicted of the crime of "assault with intent to commit the infamous crime against nature." He moved for a new trial, which was denied, and he appeals from the judgment of conviction and the order denying him a new trial. The evidence in the case is unprintable, but was, we think, sufficient to show that there was an assault within the meaning of section 240 of the Penal Code, defining an assault, and of section 220, under which the defendant was prosecuted. We discover no error in the instructions given or refused.
The judgment and order are affirmed.